 In theMatter ofDUQUESNE LIGHT COMPANY,EMPLOYERandUTILITYDIVISION,DISTRICT50,UNITED MINE WORKERS OF AMERICA,PETrI-TIONERCase No. 6-R-1661.-Decided October 11, 1946Messrs. Joseph LepieandRobert Silagi,for the Board.Messrs. Nicholas Un1 oviiandJohn C. Wayman,of Pittsburgh, Pa.,for the Employer.Mr. Yelverton Cowhcrd,.ofWashington, D. C., for the Petitioner.Mr. Herman Leipsitz,of Pittsburgh, Pa., for the Independent.Messrs. Herman E. Cooperand H. H.Ostrin,of New York City,andMr. John P. McGovern,of Pittsburgh, Pa., for the CIO.Air.William F. Walsh, Jr.,ofWashington, D. C., andMr. A. R.Johnson,of Pittsburgh, Pa., for the IBEW.-DECISIONANDDIRECTION OF ELECTIONUpon a-petition duly filed, hearing in this case was held at Pitts-burgh, Pennsylvania, on October 10, 1946, before Arthur Leff, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelations:Board makesthe following:FINDINGS OF FACTI.THIS BUSINESS OF THE EMPLOYERDuquesne Light Company is a Pennsylvania corporation, with itsa subsidiary of the Philadelphia Company, a holding company whichis in turn a subsidiary of the Standard Gas and Electric Company. Itis engaged in the business of generating and distributing electricalpower to consumers situated in Allegheny and Beaver Counties, Penn-sylvania, and through its connections with transmission lines of othercompanies, it occasionally distributes to and receives power frompoints in Ohio and West Virginia.Findings as to the nature, extent,71 N. L It B, No. 47336 DUQUESNE LIGHT COMPANY337and volume of the Employer's purchases and electricity distributionfor the 9-month period ending September 30, 1943, were made by theBoard in Case No. 6-R-911 and 6-R-912. (57 N. L. R. B. 770.)Atthe hearing in the instant case, the Employer stipulated that sinceSeptember 30, 1943, it has continued to purchase materials and suppliesand to generate and distribute electricity in approximately the sameamounts as during the period therein described.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TITS ORGANIZATION INVOLVEDThe Petitioner, affiliated with the American Federation of Labor;Independent Association of Employees of Duquesne Light Companyand Associated Companies, unaffiliated, herein called the Independent;International Brotherhood of Electrical Workers, affiliated with theAmerican Federation of Labor, herein called the IBEW; and UtilityWorkers Union of America, affiliated with the Congress of IndustrialOrganizations, herein called the CIO; each is a labor organizationclaiming to represent employees of the Employer.'III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusiverepresentative of employees of the Employer unless and until the Peti-tioner has been certified by the Board in an appropriate unit.There is only one issue in this case.The Independent contends thata contract, dated March 13, 1945, as thereafter supplemented, betweenit and the Employer, constitutes a bar to a present determination ofrepresentatives.The CIO and the IBEW dispute the contention ofthe Independent that the contract is a bar.They contend, in sub-stance, that this contract was reopened for unlimited renegotiationprior to its latest automatic renewal date and that since negotiationsfor a new or modified contract had not yet closed at the time the peti-tion was filed in this proceeding, the contract cannot be deemed tooperate as a bar.The Employer takes a neutral position on thisissue.The contract, dated March 13, 1945, contains, as Section 28 thereof,the following termination provision :This agreement shall be in effect retroactive from September 1,1944, and shall continue in effect until August 31, 1946, and there-after from year to year until cancelled or otherwise terminatedas herein provided.Either party may cancel the agreement at'At thehearing, motions for leave to intervene made by the Independent,the IBEW,and the CIO were granted by the hearing officer. 338DECISIONS OF NATIONALLABOR RELATIONS BOARDthe expiration date or at the end of any subsequent yearly periodby giving to the other written notice thereof at least sixty (60)days in advance of such date.Without cancelling the agreement, either party may sixty (60)days prior to each anniversary date serve written notice on theother party of changes desired in wage rates for job classifications,job classifications, hours of work, working conditions or otherconditions of employment.The contract, elsewhere, contains two provisions permitting contractmodifications in limited respects during the established term of thecontract.Thus, it is provided that if, during the term of the agree-ment there is a revision of the Wage Stabilization Policy, the Em-ployer, on demand of the Independent, shall within 10 days meet andnegotiate changes in wage rates. It is also provided that while wagerates for job classifications, job classifications and hours of employ-ment shall remain the same, working conditions and other conditionsof employment may be changed or modified by negotiation, upon 10days' notice by the party seeking such adjustment.On June 28, 1946, the Employer and the Independent exchangedletters of notification pursuant to the provisions of Section 28 of thecontract.The Independent's notice, addressed not only to the Em-ployer but to various companies affiliated with the Employer and forutihose employees the Independent was bargaining representative inother units, stated :The union requests a meeting with you at your earliest convenience.The purpose of the meeting is to make certain changes in wages,working conditions, and other conditions of employment for allemployees in the Duquesne Light Company, Allegheny CountySteam Heating Company, and Equitable Auto Company, as cov-ered by Independent union contracts.The Employer's letter to the Independent read as follows :As provided in Section 28 of the above agreement, you arehereby notified that this Company desires changes in the agree-ment and will be prepared to present and consider the changes indetail with your Negotiating Committee at such time as it is con-venient for you to meet with us.You are hereby notified that the Supplemental Agreementdated March 13, 1945, relating to employees in the Engineeringand Construction Department is hereby cancelled effective Au-gust 31, 1946. 22The Engineering and Construction Department employees were within the unit involvedin this proceedingThe record elsewhere indicates that the Employer planned at that timeto discontinue the services of these employees in that department. DUQUESNE LIGHT COMPANY339Thereafter, on July 16, 1946, the Independent presented to the Em-ployer a draft of a proposed new contract for a term of 1 year com-mencing September 1, 1946. The proposed contract covered not onlythe employees in the unit involved in this proceeding, but employeesin all other units theretofore represented by the Independent as well ascertain employees who had not theretofore been represented in anyof the units. It named as parties to the contract, in addition to theEmployer, various affiliated companies of the Employer who wereemployees in other units.The proposed new agreement revampedentirely the provisions of the old contract.Among the provisions ofthe old agreement which it proposed to modify in substantialrespects, to mention only a few of them, were those relating towagerates,overtime allowances,grievance procedure,holidays, va-cations, shift differentials, probation periods, and compensation toemployees on settled grievances. It also proposed the inclusion ofmany substantive provisions not found at all in the old contract;among them were provisions for a union shop,for a pension plan,separation allowances, and hospitalization insurance.The Employer took the position that the Independent's proposalconcerning the parties to the contract was not negotiable, but other-wise agreed to negotiate all the proposals found in the Independent'sproposed new contract.At various times thereafter the Employersubmitted counter-proposals in the form of proposed modifications tothe old contract. The counter-proposals, which included deletions,modifications, and additions to the old contract, likewise covered awide range of substantive provisions, among them provisions relatingto wages, working conditions, hours of work, dues deductions, strikes,bulletin board postings, seniority, grievances, vacations, and holidays.The negotiations for a new or modified agreement, as describedabove, were still continuing, and no agreement thereon had been con-cluded, when, on October 5, 1946, the petition for certification ofrepresentatives in this proceeding was filed.It is clear from the foregoing facts, and we find, that the Independ-ent and the Company, when they exchanged notices on June 28, 1946,did not intend merely to negotiate such modifications as the contractcontemplated might be made during its fixed term, but intended,rather, to reopen the contract for complete re-negotiation lookingtoward a new contract to supersede the contract which by its termswas to expire, unless automatically renewed, on August 31, 1946. Thenotices were given pursuant to Section 28 of the contract, a sectionwhich may be invoked only at a time normally suitable for the exer-cise of the power, possessed by each of the contracting parties, to pre-vent the automatic renewal of the agreement for another year.Underthat section and the notices given pursuant thereto, the contract 340DECISIONSOF NATIONALLABOR RELATIONS BOARDchanges that might be made covered a substantially unlimited rangeand were such as parties usually contemplate when they propose to re-view the provisions of an old contract primarily as a basis for negotiat-ing a new one for the succeeding contract term. That this was the in-tent of the parties to the contract in the instant case, is proved by theform of the proposals and counter-proposals as well as by the basiccharacter and the substantiality of the contract changes thereafter sub-mitted for negotiation, changes which extended far beyond the scopeof the original contract.Under the circumstances, the reservation"without cancelling the agreement" which appears in Section 28 andin the Employer's notice can at most be construed, as we find, to meanthat where a notice under that section is given, the old contract will bedeemed to continue in effect beyond its original term during the in-terim period pending the completion of negotiations for a new con-tract.So construed, the old contract which is here relied on as abar, became, at the expiration of its original term, a contract of in-definite duration, and cannot therefore operate to preclude a presentdetermination of representatives.In any event, it is apparent in theinstant case that the negotiations entered into between the Employerand the Independent following the exchange of the notices were sobroad in scope as to constitute a complete reopening of the contract.We find, therefore, that the filing of the petition was timely, and thatthe contract between the Employer and the Independent constitutesno bar to a present determination of representative;.-3We find that a, question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are agreed, and we find, that all maintenance and pro-duction employees of the Employer, including trouble men, utilitymen, service men, material men, cable testers, field clerks, and servicecrew leaders, but excluding shift foremen, mine employees in the unitpresently represented by United Mine Workers of America, clericaland technical employees, all plant-protection employees, and all or anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.sCfMatter of United States Vanadium Coyporation,Pine Creek Unit,68 N. L. R B.289:Matter of Olin Industries, Inc (Western Cartridge Oompany Division, East Alton,Illinois),67 N L It. B. 1043,Matter of Atlas Felt Products Company,68 N. L It B 1 ;andMatter of The Ohio River Company(IllinoisRiverDivision),66 N L.R B. 128. DUQUESNE LIGHT COMPANYV. THE DETERMINATION OF REPRESENTATIVES341We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.At the time of the hearing, the employees in the unit above foundappropriate were on strike.Under the circumstances and in accord-ance with an agreement of all the parties, we shall direct the use ofthe pay-roll period ending September 15, 1946, the last pay-roll periodimmediately preceding the current strike, for purposes of determin-ing eligibility to vote.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Duquesne Light Company,Pittsburgh, Pennsylvania, an election by secret ballot shall be con-ducted as early as possible, but not later than ten (10) days 4 from thedate of this Direction, under the direction and supervision of theRegional Director for the Sixth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period end-ing September 15, 1946, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by Utility Division,District 50, United Mine Workers of America, or by IndependentAssociation of Employees of Duquesne Light Company and Asso-ciated Companies, or by International Brotherhood of ElectricalWorkers (AFL), or by Utility Workers Union of America (CIO), forthe purposes of collective bargaining, or by no union.4In view of the critical situation in the City of Pittsburgh resulting from the currentstrike and in the interest of providing an expeditious resolution of the pending representa-tion question, we deem it advisable to depart from our normal practice of directinz theholding of elections within 30 days.